DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-5, 8-12,15-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by An et al. (US 2015/0157273; hereinafter “An”).
Regarding claim 1, An discloses a system for detecting statuses of health conditions, the system comprising: an implantable medical device (IMD) comprising a plurality of electrodes and configured for subcutaneous implantation (e.g. ¶¶ 22 – “subcutaneously implanted”), wherein the IMD is configured to receive one or more subcutaneous tissue impedance signals from the electrodes (e.g. ¶¶ 25 – “sense impedance”); and processing circuitry configured to: determine, based at least in part on the one or more subcutaneous tissue impedance signals, a plurality of tissue impedance values (e.g. ¶¶ 25 – “determine impedance using Ohm’s law”); determine, based at least in part on the plurality of tissue impedance values, a fluid index value and an average impedance value (e.g. ¶¶ 60 – where the pulmonary edema level is equivalent to the fluid index value as described; ¶¶ 49 – average impedance); determine an impedance score based at least in part on the fluid index value and the average impedance value (e.g. ¶¶ 61 – CRI); and determine a health condition status of the patient based at least in part on the impedance score (e.g. ¶¶ 64 – risk index), wherein the processing circuitry is further configured to: identify a fluid index reset condition and reset the fluid index value to a baseline value in response to identifying the fluid index reset condition (e.g. ¶¶ 78 – where the model may be reset or updated if the error rate is above the threshold).
Regarding claim 11, An teaches a method of detecting statuses of health conditions, the method comprising: determining, based at least in part on one or more subcutaneous tissue impedance signals, a plurality of tissue impedance values, the one or more subcutaneous tissue impedance signals received from at least one electrode of an implantable medical device (IMD) disposed in a subcutaneous layer of a patient (e.g. ¶¶ 25 – “determine impedance using Ohm’s law”; e.g. ¶¶ 22 – “subcutaneously implanted”); determining, based at least in part on the plurality of tissue impedance values, a fluid index value and an average impedance value (e.g. ¶¶ 60 – where the pulmonary edema level is equivalent to the fluid index value as described; ¶¶ 49 – average impedance); determining an impedance score based at least in part on the fluid index value and average impedance value (e.g. ¶¶ 61 – CRI); and determining a health condition status of the patient based at least in part on the impedance score (e.g. ¶¶ 64 – risk index), wherein the method further comprises: identifying a fluid index reset condition and resetting the fluid index value to a baseline value in response to identifying the fluid index reset condition (e.g. ¶¶ 78 – where the model may be reset or updated if the error rate is above the threshold)
Regarding claim 12, An teaches the at least one electrode contacts interstitial fluid in subcutaneous space (e.g. ¶¶ 31 – where the device and electrodes are positioned in the subcutaneous space).
Regarding claim 20, An discloses a non-transitory computer-readable storage medium having stored thereon instructions that, when executed, cause one or more processors to at least: determine, based at least in part on one or more subcutaneous tissue impedance signals, a plurality of tissue impedance values (e.g. ¶¶ 25 – “determine impedance using Ohm’s law”; e.g. ¶¶ 22 – “subcutaneously implanted”); determine, based at least in part on the plurality of tissue impedance values, a fluid index value and an average impedance value (e.g. ¶¶ 60 – where the pulmonary edema level is equivalent to the fluid index value as described; ¶¶ 49 – average impedance); determine an impedance score based at least in part on the fluid index value and average impedance value (e.g. ¶¶ 61 – CRI); determine a health condition status based at least in part on the impedance score (e.g. ¶¶ 64 – risk index); identify a fluid index reset condition and  reset the fluid index value to a baseline value (e.g. ¶¶ 78 – where the model may be reset or updated if the error rate is above the threshold)
Regarding claims 4 and 15, An discloses the processing circuitry is configured to: determine at least one additional impedance value in response to receiving a signal from a sensor device (e.g. ¶¶ 47 – where different impedance values or vectors may be determined).
Regarding claims 5 and 16, An discloses the processing circuitry is configured to: identify an accelerometer value; determine that the accelerometer value satisfies an orientation threshold; and determine the plurality of tissue impedance values based at least in part on the determination that the accelerometer value satisfies the orientation threshold (e.g. ¶¶ 47-49 - “accelerometer” and “posture signal” data are taken into consideration).
Regarding claims 8 and 19, An discloses the processing circuitry is configured to: receive a plurality of signals using the electrodes, wherein the signals include the one or more subcutaneous tissue impedance signals and at least one electrocardiogram (e.g. ¶¶ 43).
Regarding claim 9, An discloses the processing circuitry is configured to: receive intra-vascular impedance measurements; and determine the impedance score using one or more of the intra-vascular impedance measurements and the plurality of tissue impedance values (e.g. ¶¶ 43 – “intracardiac electrograms” e.g. ¶¶ 67 – “intracardiac impedance”).
Regarding claim 10, An discloses the processing circuitry is configured to: determine, based at least in part on the one or more subcutaneous tissue impedance signals, at least one first tissue impedance value that corresponds to a first time period; determine, based at least in part on the one or more subcutaneous tissue impedance signals, at least one second tissue impedance value that corresponds to a second time period different from the first time period; determine, based at least in part on the at least one first tissue impedance value, one or more reference impedance values; determine the fluid index value based at least in part on the one or more reference impedance values and the at least one second tissue impedance value; and determine the impedance score based on at least one of: the fluid index value or the average impedance value (e.g. ¶¶ 34-38, 65, 73, etc. – where the diagnostic modeling may be based on time series data, and further where average weighted data is calculated and used – see 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over An.  An fails to expressly disclose receiving a manual reset request; however, the disclosure is clear that there is an external and remote management system (e.g. ¶¶ 66) which would clearly be capable of requesting a manual reset as it is capable of controlling all functions of the device.  Accordingly, it would have been obvious to one of ordinary skill in the art to design the prior art of An to have the ability to receive a manual reset request, in order to yield the predictable results of providing an fail-safe due to malfunctioning hardware.
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over An in view of Min et al. (US 2016/0157769; hereinafter “Min”).  An fails to expressly identifying an occurrence of one or more missing impedance values; and interpolating data from the plurality of tissue impedance values to include with the plurality of tissue impedance values as interpolated data.  In the same field of endeavor, Min teaches the interpolation of impedance data with the closest data points, in order to determine specific electrode positioning in the tissue.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to apply the known technique of interpolation as taught by Min, to the device of An, in order to yield the predictable results of enabling the prior art to still acquire or estimate impedance values if an electrode or other electrode related hardware element fails.
Claims 6-7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over An in view of Min (US 2013/0116583).  An discloses the processing circuitry is configured to: identify a change in orientation of the IMD based on acceleration data (e.g. ¶¶ 47-49 - “accelerometer” and “posture signal”); however, the prior art fails to expressly disclose determining that the change in orientation of the IMD satisfies a threshold and identify the fluid index reset condition based at least in part on the determination that the change in orientation satisfies the threshold.  In the same field of endeavor, Min discloses how a change in orientation or posture, the fluid index will be expected to change and should be reset when the lungs are drying out, in order to ensure that the impedance measurements stay consistent (e.g. ¶¶ 44).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to apply the known technique of measuring orientation based on a threshold and base the reset on the orientation and fluid index as taught by Min, to the device of An, in order to yield the predictable results of enabling the prior art to continue to measure impedance values that are accurate.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792